  Case 18-18610         Doc 31     Filed 03/07/19 Entered 03/07/19 14:28:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18610
         DIONEISHA HILL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/29/2018.

         2) The plan was confirmed on 08/30/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/21/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-18610      Doc 31     Filed 03/07/19 Entered 03/07/19 14:28:26                    Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $1,707.81
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                $1,707.81


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $55.42
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                     $70.82
    Other                                                              $353.23
TOTAL EXPENSES OF ADMINISTRATION:                                                               $479.47

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim          Claim       Principal      Int.
Name                             Class    Scheduled      Asserted       Allowed        Paid         Paid
Afni, Inc.                   Unsecured       1,029.00            NA            NA            0.00       0.00
AUTOSMART II                 Unsecured       4,000.00            NA            NA            0.00       0.00
CREDIT ACCEPTANCE CORP       Secured         2,625.00     10,880.88      10,880.88        983.82     244.52
CREDIT ACCEPTANCE CORP       Unsecured       8,255.00            NA            NA            0.00       0.00
CREDIT CLEARHOUSE            Unsecured          471.00           NA            NA            0.00       0.00
CREDIT CLEARHOUSE            Unsecured          444.00           NA            NA            0.00       0.00
FEDERAL LOAN SERVICES        Unsecured       3,072.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES        Unsecured       2,757.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES        Unsecured       1,977.00            NA            NA            0.00       0.00
FEDERAL LOAN SERVICES        Unsecured            0.00           NA            NA            0.00       0.00
FEDERAL LOAN SERVICES        Unsecured            0.00           NA            NA            0.00       0.00
GLA COLLECTION               Unsecured          720.00           NA            NA            0.00       0.00
GLA COLLECTION               Unsecured          600.00           NA            NA            0.00       0.00
GLA COLLECTION               Unsecured          325.00           NA            NA            0.00       0.00
GO FINANCIAL                 Unsecured       8,707.00            NA            NA            0.00       0.00
NIPSCO                       Unsecured           80.00           NA            NA            0.00       0.00
PROFESSIONAL DEBT            Unsecured       2,467.00            NA            NA            0.00       0.00
RAP LLC                      Unsecured       2,593.00            NA            NA            0.00       0.00
RAP LLC                      Unsecured       1,000.00            NA            NA            0.00       0.00
RAP LLC                      Unsecured          290.00           NA            NA            0.00       0.00
REGIONS BANK                 Unsecured             NA         114.21        114.21           0.00       0.00
SPEEDYRAPID CASH             Unsecured          313.00        313.49        313.49           0.00       0.00
US DEPT OF ED FEDLOAN        Unsecured       4,344.00     12,237.35      12,237.35           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-18610         Doc 31      Filed 03/07/19 Entered 03/07/19 14:28:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,880.88            $983.82           $244.52
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,880.88            $983.82           $244.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,665.05                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $479.47
         Disbursements to Creditors                             $1,228.34

TOTAL DISBURSEMENTS :                                                                        $1,707.81


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
